DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The pronoun “it” in claims 1 and 7 renders the claim indefinite. It is unclear what the pronoun “it” refers to in the context of the claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al (US 20180291295 A1) alone or in view of Briscoe et al (US 20040248999 A1).
	Applicant’s claimed invention is directed to a process for preparing liquid hydrocarbons by the Fischer-Tropsch process integrated into refining units, wherein it comprises recycling the gaseous stream from the steam-reforming hydrogen generation process as feedstock in the Fischer-Tropsch process, in which the carbon dioxide content is at least 20% and the hydrogen content is lower than 50% v/v.
	Jack teaches an integrated plant with syngas coming from biomass and hydrogen enriched syngas from the steam methane reformer in order to get the proper combination of hydrogen to CO ratio needed for methanol synthesis or Fischer-Tropsch processes [0055].
	Jack teaches the natural gas conditioning block receives purge gases from the hydrogen pressure swing absorber as well as purge gases from the methanol to gasoline train. These purge gas components are being used as chemical feedstock to be mixed with the natural gas when the natural gas is supplied to the steam methane reformer. The steam methane reformer is configured to provide substantially hydrogen 0056].
	Jack teaches that the syngas combiner and compression unit, the exit gases from the steam methane reformer are combined with the chemical grade syngas from the biomass reformer reactor to produce syngas products to be supplied to an input of the downstream Fischer-Tropsch train. The steam-methane reformer and hydrogen pressure swing absorber combine to provide hydrogen to correct a composition of a hydrogen to carbon monoxide ratio of the biomass-derived syngas supplied to the input of the downstream Fischer-Tropsch train so that the combined stream is at a suitable H2 to CO ratio for chemical synthesis for the Fischer-Tropsch train. The chemical grade syngas of the reforming reactor and chemical reaction products of the steam methane reformer and the hydrogen pressure swing absorber are combined to achieve a proper Hydrogen (H2) to Carbon monoxide (CO) ratio between 1.5 to 2.4 for the Fischer-Tropsch synthesis, with either a cobalt (Co) catalyst or an iron (Fe) catalyst, and does not include a water gas shift stage to adjust the H2 to CO ratio. In an embodiment, the plant sensors monitor a different ratio called the Ribblett ratio which takes into account the CO2 content of the inlet syngas for the high temperature Fischer-Tropsch train. This may be an important factor as the CO2 conversion in the HTFT process represents a significant advantage for high temperature Fischer-Tropsch over low temperature Fischer-Tropsch. The Ribblet ratio may be H2 divided (2 times CO plus 3 times CO2) on a molar basis [0058].
	Jack teaches that the fuel gas recycling loop allows reuse of these tail/purge gases from the system processes in other parts of the integrated system [0028].
	Jack teaches an example of high temperature Fischer-Tropsch train may have the mixed syngas feed preheated to 450.degree. F. (232.degree. C.) by a cross-exchange with a product stream in a heat exchanger. The preheated feed then enters a conversion reactor, where the syngas goes through iterative chemical reaction loops to be converted to the F-T slate of products.
	Jack teaches that the high temperature Fischer-Tropsch process may be configured to produce enhanced olefin yield based on predicted yields for a new precipitative catalyst formulation. The natural gas liquid (NGL) by-product from the high temperature Fischer-Tropsch process is sent to an oligomerization unit (COD), where the olefins in the NGL are oligomerized to gasoline and diesel range components with a product split, for example, of 55% gasoline and 45% diesel. The paraffins and unconverted olefins from the Oligomerization unit are recycled via the recycle loop back to the steam-methane reformer as feedstock[0061].
	Jack teaches the hydrogen pressure swing observer will send most of the pure hydrogen over to the input of the methanol synthesis distillation train to combine with the bio syngas and compress the combined gases for methanol synthesis with the combined gas mixed to achieve the appropriate ratio for the methanol synthesis distillation. The hydrogen pressure swing absorber is configured to also send hydrogen gas to the methanol-to-gasoline reactor train to change any ratios of produced gasoline to get a desired octane rating needed for commercial gasoline [0035].
	Jack teaches the circulating fluidized bed reactor is configured to operate in a temperature regime from 750 degrees C. to 1000 C and an operating pressure is configured to be from 20 pounds per square inch up to 300 pounds per square inch with a typical value of 125 pounds per square inch. The steam and heated heat absorbing media create this operating temperature in the vessel, which can also be supplemented with an external heat source such as a gas-fired burner coupled to the vessel [0096].
	Jack does not expressly disclose the concentration of carbon dioxide, hydrogen and carbon monoxide in the feed gas/purge gas stream.  However, Jack teaches a plant sensors monitor, a different ratio called the Ribblett ratio, which takes into account the CO2 content of the inlet syngas for the high temperature Fischer-Tropsch train. This may be an important factor as the CO2 conversion in the FT process represents a significant advantage for high temperature Fischer-Tropsch over low temperature Fischer-Tropsch. The Ribblet ratio may be H2 divided (2 times CO plus 3 times CO2) on a molar basis [0058].
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the Ribblett ratio, which takes into account the CO2 content of the inlet syngas for the high temperature Fischer-Tropsch train.
The dependent claims further differ in disclosing wherein the Fischer-Tropsch  catalyst contains noble metals selected from Pt, Re or Ru supported on alumina, titanium, aluminates, silica, zirconia or mixture thereof.  However, Briscoe teaches that processing steps for Fischer Tropsch reaction products will depend on the products that the manufacturer desires to produce which in turn will depend on the geographical markets available to the manufacturer.  Fischer Tropsch products  often contain a substantial portion of highly paraffinic straight-chained hydrocarbon comprising waxy components having a high pour point. These waxy products may not be easily transported through conventional transportation means such as pipelines. Hydrocracking or hydroprocessing Fischer Tropsch products can result in substantially improved flow properties so as to facilitate storage and transport of the products. Additionally, hydrocracking or hydroprocessing may also convert the highly paraffinic straight-chained hydrocarbon into products that can realize a higher market return. In contemplation of hydrocracking or hydroprocessing, Fischer Tropsch reaction product  is directed to preheat exchanger  for preheating Fischer Tropsch reaction products  and directing the preheated Fischer Tropsch products  to furnace or fired heater. Furnace or fired heater is generally operated at a transfer line 76 temperature sufficient to facilitate the hydrocracking reaction.  The hydrocracking or hydroprocessing reaction step generally reacts a hydrocracking hydrocarbon feedstock  with hydrogen  in the presence of a catalyst comprising cobalt, nickel, molybdenum, tungsten, vanadium, palladium, platinum, or combinations thereof on an amorphous or molecular sieve support at reactions conditions suitable for converting such feedstock  into more marketable hydrdocracked products [0122]-[0124].
Briscoe also teaches the reaction pressure for steam reformer is generally maintained at between 50 psig and 1000 psig, preferably at between 150 psig and 800 psig, and more preferably at between 250 psig and 600 psig for best results [0108] and Fischer-Tropsch temperature and pressure are disclosed in paragraph [0164].
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Fischer-Tropsch catalyst of Jack based on  the products that the manufacturer desires to produce, such as hydroprocessing (noble metal of Briscoe) the highly paraffinic straight-chained hydrocarbon into products that can realize a higher market return.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622